Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-11 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a semiconductor package, comprising:
a case having a wall configured for surrounding a space in which a semiconductor chip is installed; and
a prism sheet having a prism surface consisting of a plurality of prism peaks and a plurality of prism valleys and a flat surface facing the prism surface, wherein the prism surface faces the semiconductor chip and the flat surface is coupled to a cover, wherein a dam extending in a direction different from an extending direction of the prism peak is formed on the prism surface.  
Claims 2-11 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Shimizu (US 2018/0036997 A1) discloses a semiconductor package, comprising a case having a wall configured for surrounding a space in which a semiconductor chip is installed and a prism sheet having a prism surface of a plurality of prism peaks and a plurality of prism valleys and a flat surface facing the prism surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0034274 A1 to Wu et al.  
US 2013/0120760 A1 to Raguin et al.  
US 2013/0119237 A1 to Raguin et al.  
US 2017/0270342 A1 to He et al.  
US 2017/0286742 A1 to Mackey et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624